Citation Nr: 0018573	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-16 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Rick S. Miller, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 1998, the Board issued a 
decision on this matter.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2000 order, the Court vacated the Board's previous 
decision and remanded the case to the Board.


FINDINGS OF FACT

1.  The veteran's service medical records were destroyed in 
the 1973 fire at the National Personal Record Center.

2.  The veteran reported blackout spells during service.  

3.  A large left hemispheric tumor as well as a seizure 
disorder have been diagnosed

4.  The veteran's seizure disorder and brain tumor have been 
linked to his reported blackout spells during service.


CONCLUSION OF LAW

The claim of entitlement to service connection for seizure 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The Board notes that the National Personnel Records Center 
(NPRC) verified that the veteran's service medical records 
were among those destroyed in a fire at the NPRC in St. 
Louis, Missouri, in 1973.  Generally, under such 
circumstances there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  

According to the veteran, during service he experienced a 
pressure sensation in his head.  He was also told by fellow 
servicemen that he suffered sleep disturbances in service.  

Service personnel records indicated that the veteran was 
honorably discharged from service in October 1943 due to 
being found to be below the minimum physical standard for 
induction.  

In a 1957 private medical record from the Mayo Clinic, the 
veteran reported a history of convulsions in the middle of 
the night beginning in 1942 and that he was discharged from 
service for these symptoms.  Private medical records from 
1970 to 1976 show treatment for psychiatric disorder and 
blackout spells of unknown etiology.  

In private and VA medical records from 1981 to 1983, the 
veteran reported blackouts and graying out spells which 
reportedly started 18 years previously or in 1942.  The 
initial assessment was inconclusive, although tertiary 
syphilis was considered as a possibility.  Other etiologies 
included vascular disorder, epileptic-type seizure, or mass 
lesion of the cranium.  A February 1983 CT scan revealed a 
left parietal temporal mass, consistent with slow-growing 
glioma.  Diagnosis was cerebral mass with secondary seizure 
disorder. 

Private medical records and letters from 1988 to 1994 
indicated that the veteran has continued to experience 
partial seizures on a daily basis and the seizure disorder 
resulted from a low-grade brain tumor.  CT scans in January 
1990 and September 1994 identified a subinsular left glioma 
with calcification which had not demonstrated interval 
increase in size.  

In an April 1998 letter, the veteran's physician, B.G., M.D., 
opined that the veteran's report of blackouts and odd 
behavior when he was in service may have been related to his 
partial complex seizures.  It was noted that "the tumor has 
been nearly lifelong in its presence."  

The Board finds that the aforementioned medical evidence, 
and, particularly Dr. G.'s opinion, renders the claim 
plausible.


ORDER

The claim of entitlement to service connection for seizure 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
seizure disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that several MRI and CT scans from February 
1983 to the present are mentioned by the veteran's private 
physicians.  While some of the reports of the CT scans and 
MRI are of record, the actual scans (pictures) are not of 
record.  Moreover, the record indicates that the veteran has 
continued to receive treatment from both the VA and private 
physicians.  The VA's statutory duty to assist the veteran 
includes the duty to obtain treatment records which are 
pertinent to the veteran's claim.  
 
Accordingly, the case is REMANDED for the following:

1.  The RO should obtain relevant copies 
of any VA medical records, including any 
and all CT and MRI scans pertaining to 
treatment of the veteran for 
incorporation in the record.  

2.  After obtaining any additional 
authorization as necessary, the RO 
should obtain the actual CT scans and 
MRI images including those from February 
1983, June 1983, May 1985, and January 
1988 for incorporation in the record.  
These diagnostic studies are referred to 
in the records from St. John's Mercy 
Medical Center and from Dr. G.  Any 
other leads as to the source of 
diagnostic brain scans should be 
followed up by the RO.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





 



